DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment and argument of 9/23/22 are entered.
Claim 4 is amended.
Claims 6-8 are canceled.
	Claims 1-5 are pending and considered herein.

Claim Status, Canceled Claims
	In light of the cancelation of Claims 6-8, all objection/rejections of the same, are withdrawn.

Specification
	In light of the amendment to the specification, the objection to the same, is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In light of the amendment, the rejections Claim 4 are withdrawn, but Claims 1-3 and 5 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Due to the amendment, now placing all three effects into Claim 4 as required, Claims 1-3 and 5, are/remain generic to the absence of those effects, or any one or more of those effects.
The specification provides antecedent basis for the same in the general description, but only provides that they all occur, in the examples.  There is no description either to how to administer the compositions to have only one, or a subset of these effects, or none of these effects.  And, for example, it is well known that VEGF causes angiogenesis, and thus, it is against the teachings in the art to expect it not to occur in any case.  All these activities flow from the administration.  
Thus, the Artisan would not have understood Applicant to have been possession of the invention as claimed.
Response to Argument – description: generic effects
Applicant’s argument of 9/23/22 has been considered but is not found persuasive.
Applicant argues that Claim 4 has been amended to require the three effects all together, and thus, the rejection is overcome (p. 4).
Such is not persuasive.  As seen in the modified rejection above, and as was indicated in the previous version of the rejection, the claims that generic to Claim 4 (1-3 and 5 now), still encompass these other embodiments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,298,386.
Claim 1: Claim 1 of the patent is drawn to a drug composition comprising an AAV with PGIS and a second angiogenesis factor, which may be VEGF (e.g., Claim 4).
Claims 2 and 3: Claims 2 and 3 of the patent are drawn to the same AAV types (i.e., 1, 2, 5 and 8).
Claims 4: Claim 6 teaches the same Markush of activities, produced from AAV delivered VEGF and PGIS genes.
With regard to the use of the single vector to induce the activities, it would be obvious over the claims, as the patent teaches the same components, an AAV, with the PGIS and VEGF transgenes, as causing the effects, and they are not negated from Claim 1.  Thus, it would necessarily flow from the effects provided by the single vector claims, alone.  The Artisan would expect success, as the structure causes the effect, which even applicant has relied upon during prosecution for allowance for the effects (Application 16/373,388, NOA of 12/21/21, p. 2, and the whole prosecution of the application).  
	The drugs, being drawn to drugs for angiogenesis therapy (e.g., Claim 1 and 6), necessarily obvious the methods of therapy by administering the same drugs, for therapy.  The Aritsan would have done so and expected success, as the purpose of the compositions are patented claim limitations.
	Finally, it is noted that there was no restriction between the methods and the compositions in the other Application, precluding this present ODP rejection.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, of U.S. Patent No. 11,298,386 in view of Yan, et al. (2005) “Superior neovascularization and muscle regeneration in ischemic skeletal muscles following VEGF gene transfer by rAAV1 pseudotyped vectors”, Biochemical and Biophysical Research Communications, 336: 287-98.
	As shown above, the claims are obvious over the patent, however, the use of a buffer or water in the composition administered is not specifically claimed. (it is noted that it is actually well known in the art that vectors must be a solution in order to be delivered, but this rejection also covers the particular aspect in actual use.
	On the other hand, Yan teaches administration to muscle of AAV vectors in PBS buffer (e.g., p. 289, col. 1, paragraph 2).
	Thus, in light of the art, it would have been obvious to administer the vectors in a water/buffer solution.  The Artisan would do so, as it is required for administration, and expect success, as the components are utilized for art-recognized purpose.
Response to Argument – obviousness-type double patenting 
	Applicant’s argument of 9/23/22 has been considered but is not found persuasive.
	Applicant argues they have filed a terminal disclaimer (p. 5).
	Such is not persuasive.  The Office disapproved the same terminal disclaimer on 9/26/22.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633